         Case 3:19-cv-07043-VC Document 105 Filed 01/04/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  CHINA FORTUNE LAND                               Case No. 19-cv-07043-VC
  DEVELOPMENT, et al.,
                 Plaintiffs,                       ORDER DENYING MOTION TO
                                                   VACATE JUDGMENT; GRANTING
          v.                                       MOTIONS TO SEAL
  1955 CAPITAL FUND I GP LLC, et al.,              Re: Dkt. Nos. 84, 85, 91, 92, 99, 101
                 Defendants.

       The motion to vacate the judgment is denied. See Fed. R. Civ. P. 62.1(a)(2); Midland

Innovations, NV v. Wang, 815 F. App’x 200, 201 (9th Cir. 2020). The motions to file under seal

are granted. See Dkt. Nos. 84, 92, 99, 101. The stipulation to remove the document filed at Dkt.

No. 84-9 is granted. See Dkt. No. 91.

       IT IS SO ORDERED.

Dated: January 4, 2021

                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
